Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Per the Request for Continued Examination filed 9 November 2021, the Amendment filed 9 September 2021 has been entered. Claims 1, 4, and 5 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 9 June 2021.
Additionally, the amendments to the specification filed 9 September 2021 appear to include a typographical error. The amendment to the specification at page 5 states, “Page 3, line 6 to page 4, line 20”. This recitation should read – Page 3, line 16 to page 4, line 20 --. The examiner respectfully requests the Applicant to re-file the amendments to the specification including the correct page and line numbers.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The written description as amended 9 September 2021 alters the structure indicated by reference character “4”. Previously, the reference character “4” indicated ‘cutting edges’; however, the reference character “4” has been amended to now indicate the ‘cutting portion’. In view of these amendments to the specification, the drawings are objected to because (1) Figs. 1, 3, and 4 should no longer each include two reference characters “4” indicating opposing edges, and instead the reference character “4” should indicate the cutting portion; and (2) the drawings no longer include any reference characters to indicate the linear cutting edges recited in the claims.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the paragraph beginning ‘a band portion’ recites, “a band portion having a width less than said area of minimum width of said cutting portion”. This recitation is indefinite because it is unclear how a width can be less than an area. The units used to measure a width and the units used to measure an area are different, and therefore a width cannot be compared to an area. It is therefore unclear what aspect of the area of minimum width the width of the band portion must be less than. For example, it is unclear whether the width of the band portion must be less than a width of the area of minimum width.
Claim 1 at each of the third to last line of the claim and the second to last line of the claim recites, “said first linear cutting edge”. There is insufficient antecedent basis for this limitation in the claim. The claim at the paragraph beginning ‘a cutting portion’ introduces “a linear cutting edge”. The relationship between this “linear cutting edge” and the “first linear cutting edge” is unclear. Are the two edges the same? Can the first linear cutting edge and the linear cutting edge be portions of the same edge of the shaped band blade? As disclosed in the present application, the inventive band blade can have two cutting edges, so another potential interpretation is that claim 1 is requiring two distinct cutting edges. For examination purposes, the examiner consider the “linear cutting edge” and the “first linear cutting edge” as being one and the same.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,023,448 to Bertini in view of US Pat. No. 3,259,004 to Chisholm.
Regarding claim 1, Bertini discloses a bandsaw comprising:
a shaped band blade 20 (see Fig. 3);
wherein said shaped band blade 20 consists of:
a cutting portion (see the annotated Fig. 3 below, where the ‘cutting portion’ is the entirety of the band blade 20 excluding the indicated ‘band portion’) having an area of minimum width (immediately to the left of the ‘band portion’ in the annotated Fig. 3 below), an area of maximum width (immediately to the right of the ‘band portion’ in the annotated Fig. 3 below), and a linear cutting edge (see annotated Fig. 3 below; the edge is ‘linear’ because the teeth on the edge extend along a straight line),
wherein said linear cutting edge has a width (the ‘width’ being the width between the upper edge of the band blade 20 relative to Fig. 3 and a line passing along top ends of the gullets between the teeth relative to Fig. 3) that increases continuously between said area of minimum width and said area of maximum width (see Fig. 3; see col. 3, lines 3-10),
a band portion having a width less than said area of minimum width of said cutting portion (see annotated Fig. 3 below, where the width of the band portion at the right end of the band portion is less than the area of minimum width, given that the width of the band portion is less than every width of the area of minimum width),

wherein said shaped band blade 20 is configured to allow a movement of a log during a passage of said band portion, in such a way that said shaped band blade 20 can cut said log, by said first linear cutting edge, during a subsequent passage of said first linear cutting edge (this recitation is met because the shaped band blade 20 of Bertini at the band portion has a reduced width relative to the area of maximum width, allowing a user to push a workpiece into a position adjacent the band portion without being cut such that upon further rotation of the shaped band blade 20 the linear cutting edge cuts the workpiece – that is, when the user positions the log workpiece near the band portion relative to Fig. 3, the log is positioned to be cut by the linear cutting edge at, e.g., the area of maximum width as the shaped band blade 20 continues to rotate).

    PNG
    media_image1.png
    531
    857
    media_image1.png
    Greyscale

claim 4, Bertini discloses that said cutting portion provides a second linear cutting edge (the ‘back’ edge opposite the linear cutting edge having the teeth can be considered as a second edge, noting that the present specification at page 4, line 11 explicitly states that a cutting edge can be smooth such that the lack of teeth does not prevent the ‘back’ edge from being considered as a second cutting edge), said second linear cutting edge being arranged opposite to said first linear cutting edge with respect to a cutting direction of the shaped band blade 20 (this recitation is satisfied because the edges are on opposite sides of the band blade 20).
Bertini discloses that its shaped band blade is used in a sawing machine (see col. 3, lines 57-60), but fails to disclose any particular configuration of the sawing machine. As a result, Bertini fails to disclose: a pair of flywheels arranged to move said shaped band blade according to a traveling direction; a motor connected to at least one flywheel of said pair of flywheels; and a bench for supporting and feeding a log of material to be cut, all as recited in claim 1. 
Chisholm in general teaches structures that form a sawing machine that drives a band saw blade for rotation. In particular, Chisholm teaches that its sawing machine includes a pair of flywheels 13 and 14 arranged to move a band blade 28 according to a traveling direction (see Fig. 1; note the arrows on the flywheels 13 and 14 indicating a movement direction), a motor 21 is connected to the flywheel 13 of the pair of flywheels 13 and 14 (see Fig. 1 and col. 2, lines 11-15), and a bench 23 for supporting and feeding a lot of material to be cut (see Fig. 1, where ‘for supporting and feeding a log of material to be cut’ is an intended use of the recited bench; a user can support a log of material on the bench 23 and urge the material to be fed to the blade 28 for cutting). Providing the pair of flywheels and the motor that is connected to one of the flywheels is advantageous because the flywheels support the band blade for rotation and because the motor can drive rotation of one of the flywheels to in turn drive rotation of the other flywheel along with the blade. Providing the bench is advantageous because the bench provides support for a workpiece to be cut.
.
Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bertini in view of Chisholm as applied to claim 1 above, and further in view of US Pat. No. 3,259,004 to Chisholm.
This alternative rejection is provided to the extent that Bertini’s smooth edge defining the ‘second linear cutting edge’ as explained above is deemed to not be a cutting edge, despite the present specification explicitly stating that a cutting edge can be smooth.
For the purposes of this alternative rejection only, Bertini, as modified, is considered as failing to disclose that the cutting portion provides a second linear cutting edge, said second linear cutting edge being arranged opposite to said first linear cutting edge with respect to the cutting direction of the shaped band blade as required by claim 4. 
Chisholm, though, teaches a band blade (see Figs. 2 and 3) having a cutting portion that provides a second linear cutting edge 38, said second linear cutting edge 38 being arranged opposite to a first linear cutting edge 37 with respect to a cutting direction of the band blade (see Figs. 2 and 3; see also col. 2, lines 33-34 describing both edges 37 and 38 as being cutting edges). Providing a blade with two opposing cutting edges is advantageous because (1) the life span of the blade can be increased in the event of damage to one of the cutting edges – the blade can be reversed to permit use of the second edge; and (2) the versatility of the blade may be increased by offering two different cutting options (e.g., two different tooth configurations can be respectively provided on the two opposing edges). 
	Therefore, it would have been obvious to one of ordinary skill in the art to configure the non-toothed edge of the blade of Bertini, as modified, as a ‘second cutting edge’ in view of the teachings of Chisholm. This modification is advantageous in order to increase the lifespan of the band blade by providing two cutting edges such that cutting can still be performed if one of the edges becomes dulled and/or to provide enhanced versatility by offering two different tooth configurations such that an one of the tooth configurations can be selected to best match the type of cutting being performed (e.g., depending on the particular material forming the workpiece being cut). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertini in view of Chisholm as applied to claim 1 above, and further in view of US Pat. No. 1,711,374 to Chapman.
Bertini as modified fails to disclose that said bench comprises a cradle for housing the log of material as recited in claim 5.

    PNG
    media_image2.png
    711
    762
    media_image2.png
    Greyscale
Chapman, however, teaches a bench that includes a cradle for housing a log of material to be cut by a band saw blade (see the annotated Fig. 1 of Chapman below). Providing the bench with the cradle is advantageous because the cradle can provide lateral support for the log of material. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the bench of Bertini, as modified, with a cradle as taught by Chapman in order to provide lateral support for a material to be cut. As a result, the material steadying demands required of a user are reduced – i.e., the user can use the cradle to laterally support the workpiece instead of having to provide that support himself.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724